DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claim 24 has been cancelled, Claims 26-27 have been added; therefor, Claims 1-23 and 25-27 are currently pending in application 16/839,768.

Allowable Subject Matter
Claims 1-23 and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to truck scale management. Each independent claim identifies the uniquely distinct features “connect to a truck scale system through a communication interface via at least one virtual scale associated with the truck scale system, the truck scale system comprising at least one physical truck scale and at least one other item of site machinery, the at least one virtual scale comprising a software representation of the at least one physical truck scale including first data defining how the at least one physical truck scale operates and a data connection to the at least one physical truck scale in the truck scale system, wherein the first virtual scale defines site machinery of the truck scale system to be controlled using a client device; retrieve, in response to a request from the client device, a virtual kiosk based on the at least one first virtual scale, the virtual kiosk associating one or more workflows with the truck scale system, the one or more workflows being editable through a truck scale management system and communicatively accessible from the client device, and the one or more workflows controlling the at least one physical truck scale and the site machinery of the truck scale system via the client device; and facilitate communication between the client device and the truck scale system via the virtual kiosk for controlling the at least one physical truck scale and the site machinery of the truck scale system.”  The closest prior art, Rudd et al. (US 9,830,644) and Heath et al. (US 2013/0018705) disclose(s) conventional truck scale management systems/ methods.  However, Rudd and Heath (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1, 22, and 26 include specific limitations for a truck scale management system/ method, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; add unconventional steps that confine the claim to a particular useful application; and/or the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 28, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629